JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-01034-CV

SHIRLEY LENOIR, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF
     THE ESTATE OF SHANA LENOIR AND CHRISTOPHER MCKNIGHT,
  INDIVIDUALLY AND AS NEXT FRIEND OF NAYLA MCKNIGHT, Appellants

                                             V.

        LEAH ANNE GONSKI MARINO F/K/A LEAH ANNE GONSKI AND
                   JAOU-CHEN HUANG, M.D., Appellees

  Appeal from the 164th District Court of Harris County. (Tr. Ct. No. 2012-35806A).

       This case is a statutory interlocutory appeal from the orders signed by the trial court
on June 24, 2013. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that there was reversible error in the portion
of the trial court’s order that dismissed claims against Dr. Leah Anne Gonski Marino f/k/a
Leah Anne Gonski. Accordingly, the Court reverses this portion of the trial court’s order
and remands the case to the trial court for further proceedings on claims asserted against
Dr. Leah Anne Gonski Marino f/k/a Leah Anne Gonski.

       The Court further holds that there was no reversible error in the remaining portions
of the trial court’s orders, including the dismissal of claims against Dr. Jaou-Chen Huang.
Therefore, the Court affirms the remaining portions of the trial court’s orders.
       The Court orders that the appellants, Shirley Lenoir, Individually and as Personal
Representative of the Estate of Shana Lenoir and Christopher McKnight, Individually and
as Next Friend of Nayla McKnight, jointly and severally, pay one half of the appellate
costs. The Court orders that the appellee, Leah Anne Gonski Marino f/k/a Leah Anne
Gonski pay one half of the appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered July 2, 2015.

Panel consists of Justices Massengale, Brown, and Huddle. Opinion delivered by Justice
Brown.